122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stephen Prince ROBINS, Plaintiff-Appellant,v.William FRIEDRICH, Edward Gaffrey, Stephen Olson,Defendants-Appellees.
No. 96-56656.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 28, 1997.

Appeal from the United States District Court for the Southern District of California Rudi M. Brewster, District Judge, Presiding.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMOANDUM*


2
Stephen Prince Robins appeals the district court's summary judgment in favor of three FBI special agents in Robins' action alleging that the agents violated his Fourth, Fifth, Sixth, and Ninth Amendment rights.1  Robins alleged that he was unlawfully arrested and detained for fifty days on charges that he had violated 18 U.S.C. § 115(a)(1)(B).  We affirm the dismissal of the constitutional claims against the three special agents for the reasons set forth in the district court's order granting summary judgment filed September 27, 1996.2


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The Complaint asserted jurisdiction under 42 U.S.C. §§ 1983 and 1985.  However, because the defendants are all federal officers, jurisdiction over the constitutional claims is pursuant to Bivens v. Six Unknown Fed.  Narcotics Agents, 403 U.S. 388 (1971)


2
 Robins does not challenge on appeal either the summary judgment in favor of Special Assistant United States Attorney Kelly Schwass or the dismissal of the common-law claims against the United States